Citation Nr: 1102372	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  03-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), to 
include on an extra-schedular basis pursuant to 38 C.F.R. §§ 
3.321(b) and 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2001 rating decision in which the RO denied a TDIU, as 
well as a claim for a rating in excess of 30 percent for service-
connected psychiatric disability.  In January 2002, the Veteran 
filed a notice of disagreement.  A statement of the case (SOC) 
was issued in December 2003, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) later that month.

In a June 2005 rating decision, the RO granted an increased 50 
percent rating for the psychiatric disability, effective May 18, 
2005.  In a March 2006 decision, the Board denied the claims for 
ratings in excess of 30 percent prior to May 18, 2005, and in 
excess of 50 percent since May 19, 2005, and denied the claim for 
a TDIU.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2008 Memorandum Decision, the Court vacated that portion of the 
Board's decision that denied a TDIU, and remanded that matter to 
the Board for further proceedings consistent with the Memorandum 
Decision.  The Court affirmed the remainder of the Board's March 
2006 decision.

In May 2009, the Board remanded the matter remaining on appeal to 
the RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include obtaining a new VA examination 
with an opinion as to the impact of the Veteran's service-
connected disability on employability.  After accomplishing 
further action, the AMC continued to deny the claim (as reflected 
in a November 2009 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.

In December 2009, the undersigned Veterans Law Judge granted the 
motion of the appellant's representative to advance the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

In January 2010, the Board again remanded the claim on appeal to 
the RO, via the AMC, for further action.  After accomplishing 
further action, the AMC continued to deny the claim (as reflected 
in a November 2010 SSOC), and returned this matter to the Board 
for further appellate consideration.

For the reason expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim 
remaining on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this matter.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).

The Veteran's lone service-connected disability is dysthymic 
disorder, for which a 50 percent rating has been assigned.  
Consequently, the percentage requirement of 4.16(a) has not been 
met.  However, as noted, entitlement to a TDIU, on an extra-
schedular basis may, nonetheless, be established-pursuant to 
38 C.F.R. § 4.16(b), and specially prescribed procedures-if the 
Veteran is shown to be unemployable by reason of his service-
connected disability.  


It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra- schedular consideration. The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

The Board notes that Veteran has not been employed for any 
significant period during the period of this appeal.  On his VA 
Form 21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability), the Veteran reported that he completed 
high school, but received no additional training or education, 
and that he retired as a self-employed farmer in 1985.  He 
indicated that he worked for one week at the Albany Airport as a 
security guard in April 1999, but has not been employed since 
that time. 

During a December 2000 VA psychiatric examination, the examiner 
noted that the Veteran was 75 and beyond retirement age, and 
therefore employability was "not an issue" since "he should 
not be working full time unless he cares to."  The Veteran was 
afforded another VA examination in May 2005, after which the 
examiner noted that, given the Veteran's age and "odd social 
presentation," it appeared that he was essentially unemployable.

The Veteran was most recently afforded a VA examination in 
September 2009.   After a full psychiatric examination, the 
examiner explained that the Veteran's dysthymic disorder had led 
to depressive disorder, and that the dysthymic disorder was 
"superimposed by" the major depressive disorder.   She noted 
that this condition is disabling occupationally and socially.   
The examiner concluded that because of the Veteran's chronic 
depression, he cannot concentrate on any given task, complete any 
assigned work, and cannot obtain or retain any substantially 
gainful employment.

Based upon these uncontroverted medical opinions finding 
unemployability due to the Veteran's service-connected 
psychiatric disability, in January 2010, the Board remanded the 
claim for TDIU, to include on an extra-schedular basis.  The RO 
(via the AMC) was instructed to meaningfully consider all 
pertinent evidence of record, to particularly include the 
September 2009 VA examiner's opinion, in determining whether a 
TDIU on an extra-schedular basis is warranted.  The RO was also 
asked to consider whether-based on full based on full 
consideration of all pertinent evidence-the procedures for 
referral for consideration of an extra-schedular TDIU, set forth 
in 38 C.F.R. § 4.16(b), are invoked.
 
In the November 2010, the AMC issued a SSOC reflecting its 
determination that a TDIU on an extra-schedular basis is  not 
warranted.  The AMC found that there are no exceptional factors 
or circumstances associated with the disability such that the 
case needed to be submitted to the Director, Compensation and 
Pension Service, for extra- schedular consideration.  In doing 
so, the AMC discounted the September 2009 VA examiner's opinion 
by noting that there are no mental health treatment records 
suggestive of severe depression since 2006, and thus no 
historical records to support the examiner's rationale.

The AMC, however, did not address the fact that this opinion is 
not contradicted by any other medical evidence of record.  Nor 
did it discuss the medical rationale offered by the September 
2009 VA examiner in support of her opinion regarding 
unemployability outside of noting the lack of concurrent mental 
health treatment.  In the Board's opinion, then, the AMC failed 
to comply with the January 2010 Board remand instructions to 
fully consider the September 2009 VA examiner's opinion along 
with other evidence suggesting unemployability.  

Thus, a remand of this matter for the previously requested full 
consideration of the uncontroverted VA opinion on unemployability 
is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand).

It bears mentioning that, while the Board cannot assign an extra-
schedular rating in the first instance, it can specifically 
adjudicate whether to refer a case to the Director of 
Compensation and Pension (C&P) Services for an extra-schedular 
evaluation when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 
242 (2008).  If, and only if, the Director determines that an 
extra-schedular evaluation is not warranted, does the Board then 
have jurisdiction to decide the extra-schedular claim on the 
merits.  In fact, the Court recently held that although the Board 
is precluded from initially assigning an extraschedular rating, 
there is no restriction on the Board's ability to review the 
adjudication of an extraschedular rating once the Director of C&P 
determines that an extraschedular rating is not warranted.   
Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also 
Floyd, 9 Vet. App. at 96-97 (stating that once Board properly 
refers an extraschedular rating issue to Director of C & P for 
review, appellant may "continue[ ] to appeal the extraschedular 
rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 
7104(a) ("All questions in a matter ... subject to decision by 
the Secretary shall be subject to one review on appeal to the ... 
Board.").

Under these circumstances, the Board finds that this case should 
be referred to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service for 
consideration of the Veteran's entitlement to a TDIU on extra-
schedular under 38 C.F.R. §§ 4.16(b) and 3.321(b) (2010).

Prior to completing the necessary action relating to referral of 
the claim for extra-schedular consideration, to ensure that all 
due process requirements are met, the RO should give the 
appellant another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that he has 
a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted prior to adjudicating the claim for a TDIU, to include 
on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 
4.16(b).

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.   
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  Then, the RO or the AMC should forward 
the claims file to the Director of the VA 
Compensation and Pension Service for a 
determination of whether a TDIU is 
warranted on an extra-schedular basis.

4.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a TDIU, to 
include on an extra-schedular basis 
pursuant to 38 C.F.R. §§ 3.321(b) and 
4.16(b), in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished an SSOC and provided an 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied. The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).  The RO is reminded that this 
appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


